Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to claims received on 1/29/2020.

Examiner's Amendment
Claims 20-30 are canceled. This application is in condition for allowance except for the presence of claims 20-30, directed to a group nonelected without traverse. Accordingly, claims 20-30 have been canceled.

Restriction and Election
During a telephone conversation with Mr. Eric Figueroa, Reg. No. 64,712 on 2/23/2021 a provisional election was made without traverse to prosecute the invention of Invention I, formed by claims 1-19. Claims 20-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.






Restriction Analysis

    PNG
    media_image1.png
    777
    494
    media_image1.png
    Greyscale

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Invention I, formed by claims 1-19, drawn to user equipment (UE) 404 in Fig. 4 of the drawings, explained in par 58-77 of the Specification, classified as H04W 24/10; Invention I is a UE which determines and reports an unlicensed frequency channel unavailable for a transmission. Invention I requires a search for at least the following features not required by Invention II: 
monitoring for a first unlicensed frequency channel from a first base station; 

upon determining that the first unlicensed frequency channel is unavailable for the transmission, sending a report to the first base station indicating a failure of the transmission.
Therefore, the field of search for Invention I is different from, and requires a search query different than, Invention II.
II. Invention II, formed by claims 20-30, drawn to base station 402 in Fig. 4 of the drawings, explained in par 58-77 of the Specification, classified as H04W 16/14; Invention II is a base station which, based on a transmission failure, changes a UE to a different server on an unlicensed frequency channel. Invention II requires a search for at least the following features not required by Invention I: 
determining to transmit to a UE on a first unlicensed frequency channel; 
determining a failure to transmit to the UE; 
based on the determination of the failure, either changing a secondary cell for the UE, or handing over the UE to a primary cell.
Therefore, the field of search for Invention II is different from, and requires a search query different than, Invention I.

Distinctness
The inventions are independent or distinct, each from the other because:
base station which, based on a transmission failure, changes a UE to a different server on an unlicensed frequency channel) is part of Invention I (UE which determines and reports an unlicensed frequency channel unavailable for a transmission).
MPEP 806.05(c) describes the criteria of distinctness between combination and subcombination: the MPEP does not require combination and subcombination to be mutually exclusive.
Inventions I, II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case: 
the combination as claimed (Invention I) does not require the particulars of the subcombination as claimed (Invention II) for patentability, because: the steps of Invention I such as upon determining, based on comparison to a threshold, that a first unlicensed frequency channel is unavailable for a transmission, sending a report to a first base station indicating a failure of the transmission, do not require the particulars of Invention II, such as based on a determination of a failure, either changing a secondary cell for a UE, or handing over the UE to a primary cell; and
the subcombination (Invention II) has utility by itself or in other combinations, such as: determining a failure to transmit to a UE; based on the determination of the failure, either changing a secondary cell for a UE, or handing over the UE to a primary cell – Invention II would have utility in a system with or without the step of upon determining, based on comparison to a threshold, that a first unlicensed frequency channel is unavailable for a transmission, sending a report to a first base station indicating a failure of the transmission, as in Invention I.
An argument frequently seen is that that the inventions would (allegedly) overlap in scope, or that the inventions are not (allegedly) mutually exclusive; however, this matter is not germane to a requirement for restriction between inventions that are related as combination and subcombination. In other words, the MPEP does not require combination and subcombination to be mutually exclusive.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

b. the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c. the inventions require a different field of search (see MPEP § 808.02): each invention requires a field of search, and a search query, that is different from the field of search and search query for the other Inventions, as demonstrated in the above description of each invention.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.

Reasons for Allowance
Claims 1-19 are allowed; the following is an examiner’s statement of reasons for allowance: claim 1, a method claim, is the broadest independent claim; furthermore, all claimed steps must be performed, because there are no contingent steps as defined in MPEP 2111.04 under “contingent limitations”. Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), sets precedent for an analysis of contingent claim limitations in the context of method claims. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed". In i.e., the determination will take place at a given point in time when the first frequency channel is unavailable; the comparison step is also required to take place; a sending step, also an unconditional step required to take place, i.e., the sending step will take place at a given point in time when the determination step is complete.
NOKIA, et al., "UL LBT Failure Report", 3GPP Draft, 3GPP TSG-RAN WG2 Meeting #108, R2-1915886, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles, F-06921 Sophia-Antipolis Cedex, France, Vol. RAN WG2, No. Reno, USA, 20191118-28191122, 8 November 2019 (2019-11-08), XP051817455, 2 pages, retrieved from https://ftp.3gpp.org/tsg_ran/WG2_RL2/TSGR2_108/Docs/R2-1915886.zip. R2-1915886 ULLBT failure report.docx. section 2.1, hereinafter "UL LBT Failure Report", teaches a failure report as claimed in the last limitation of the independent claims; the uplink listen-before-transmit (UL LBT) failure report described in this reference refers to a report sent via uplink by a user equipment (UE) to a base station upon detecting a radio link failure; the report includes an indicator of the cause of the failure.
Aminzadeh (publication number 2014/0274030), hereinafter Aminzadeh, teaches in Fig. 4 below, a UE which monitors a downlink for an event which indicates a downlink channel failure as claimed; if the downlink SNR (signal-to-noise ratio) is greater than a threshold, the UE may start transmitting on the corresponding channel; however, when the UE detects a downlink failure, the UE declares a failure state in itself, without sending a failure report to the base station as claimed.

    PNG
    media_image2.png
    687
    382
    media_image2.png
    Greyscale

Soliman (patent number 6,785,249), hereinafter Soliman, teaches as in Fig. 3 below, emphasis added to step 164, a UE which detects a downlink failure by detecting that a received signal strength indicator received by the UE is less than a predetermined threshold value,  as required by the second limitation.

    PNG
    media_image3.png
    714
    507
    media_image3.png
    Greyscale

Regarding claims 1, 15, these claims are similar to each other, because claim 15 is a product-by-process claim which recites limitations similar to claim 1; NOKIA's "UL LBT Failure Report" addresses the last limitation by teaching a UE sending a radio link failure report with cause indicator to a base station; Aminzadeh performs monitoring of a downlink channel to detect a downlink failure, which is similar to the first limitation of the claim; Soliman addresses the second limitation by detecting that a received signal strength indicator received by the UE is less than a predetermined threshold value; however, no combination of these references would teach or suggest or render obvious a user device which sends a failure report to a base station upon determining that a channel on an unlicensed frequency is no longer available; the user device performs such determination of unavailability by: 1. monitoring the unlicensed frequency; 2. comparing a measurement on the unlicensed frequency against a threshold, as claimed.


Subject Matter Eligible under 35 USC 101
Please refer to the Subject Matter Eligibility Test for Products and Processes in MPEP 2106 and in the 2019 Revised Patent Subject Matter Eligibility Guidance:

    PNG
    media_image4.png
    776
    1416
    media_image4.png
    Greyscale

Step 1: Claims 1-19 include claims directed to a process or a machine, which are statutory categories (MPEP 2106); therefore, the answer in step 1 is YES. 
Step 2A prong 1: yes, the independent claims recite an abstract idea of a mental processes, including judgment, of comparing a reference signal to a threshold; therefore, the answer is YES.
Step 2A prong 2: yes, the claim does recite additional elements that integrate the exception into a practical application of the exception. By deploying mobile devices capable of detecting a transmission failure in an unlicensed channel, and notifying the serving base station, the invention provides a specific improvement over prior systems, because these notifications enable the base station to move the mobile device to a better channel, resulting in an improved air link between the mobile device and serving base stations, which can better prevent system performance degradation, as explained in par 21 of the specification. Please refer to MPEP 2106.04(d): "Integration of a Judicial Exception Into A Practical Application" under the header "Relevant considerations for evaluating whether additional elements integrate a judicial exception into a practical application": "Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include: • An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a)". See for example the court decision in 118 USPQ2d 1684 Enfish, LLC v. Microsoft Corp; U.S. Court of Appeals Federal Circuit, page 1689: “much of the advancement made in computer technology consists of improvements to software that, by their very nature, may not be defined by particular physical features but rather by logical structures and processes”. Therefore, the answer to prong 2 is YES, and the claims are eligible in step 2A.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday and Tuesday from 9:00 AM to 5:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/RONALD EISNER/
Primary Examiner, Art Unit 2644